Citation Nr: 1316826	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  07-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel








INTRODUCTION

The Veteran served on active duty from June 1992 to April 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, the Board found that the claim for a total disability rating part of the claims for increase, and remanded the claim for additional development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In June 2008, the Veteran appeared at a hearing before undersigned Veterans Law Judge.  A transcript of the hearing is the record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In May 2008, there is reference to the Veteran receiving VA vocational rehabilitation benefits.  In September 2011, the Veteran took disability retirement from federal civilian service.  The Veteran also received workers' compensation payments from the U.S. Department of Labor.  Also it is unclear whether the Veteran is receiving disability benefits from the Social Security Administration.    As the records pertain to the Veteran's unemployability the records should be obtained. 







Accordingly, the case is REMANDED for the following action:

1.  Obtain VA's vocational rehabilitation folder. 

2.  Obtain VA treatment records since January 2012. 

3.  With proper authorization obtain documentation of the Veteran's disability retirement from federal civilian service and of her workers' compensation claim. 

4.  Ask the Veteran whether she is receiving disability benefits from the Social Security Administration.  If so, obtain the records.   

5.  Afford the Veteran a VA general medical examination to determine:

Whether the Veteran's service-connected disabilities:  left upper extremity radiculopathy (30 percent); lumbar spondylolithesis and degenerative disc disease (20 percent); cervical spondylosis (20 percent); thoracic spondylosis (10 percent); bilateral pes planus (10 percent); right lower extremity radiculopathy (10 percent); left lower extremity radiculopathy (10 percent) and bilateral hallux valgus (0 percent) precludes her from engaging in substantially gainful employment without regard to her age or nonservice-connected disabilities?  




6.  After the development is completed, adjudicate the claim, including an extraschedular rating under 38 C.F.R. § 4.16(b) for the period before August 2010.   If benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


